ERVIN, Judge.
We reverse the trial court’s order on the petition for enforcement insofar as it alters the visitation established in the August 11, 1992 order, without prejudice to the court’s reconsideration of the issue upon the filing of appropriate pleadings. Cenate v. Cenate, 528 So.2d 961 (Fla. 1st DCA 1988).1
REVERSED.
WOLF and KAHN, JJ., concur.

. As in Sardinas v. Sardinas, 401 So.2d 909 (Fla. 4th DCA 1981), there is no transcript of the hearing on appellee's petition for enforcement. Appellee has not, however, filed an answer brief nor has he insinuated in any way that appellant impliedly consented at the hearing to the trial court's consideration of the visitation issue. Id. at 911 n. 1.